Per Curiam:
Without passing upon the question as to whether there was a partnership between the parties, we think the books of account from which alone the alleged partnership transactions were proved by *907means of copies or statements, were not shown to be books of the partnership. They were kept by employees of plaintiff, who were not employees of the partnership. The entries were not evidence against defendants, without proof that they correctly recorded partnership transactions. We think defendants’ exception to the admission in evidence of the statements from these books was well taken. All concurred. Judgment reversed and new trial granted, with costs to appellants to abide event.